DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on January 24th, 2022 for application no. 16/429,598 filed on June 3rd, 2019. Claims 1-2, 4-9, 11-15, 17-23 and 26-40 are pending. In the present amendment, claims 1, 8-9 and 17 are amended, claims 32-40 are new, and claims 3, 10, 16 and 24-25 canceled.

Claim Objections
	Regarding Claim 26, please change the recitation of “spaced from the stepped transition” to - - spaced from [[the]] a stepped transition - - to establish antecedent basis. Claim 1 no longer recites a “stepped transition”.	

	Regarding Claim 28, please change the recitation of “wherein an entirety of the bearing is spaced from the stepped transition of the spindle” to - - wherein an entirety of [[the]] a bearing is spaced from [[the]] a stepped transition of the spindle - - to establish antecedent basis. Claim 8 no longer recites a “bearing” and a “stepped transition”.

	Regarding Claim 30, please change the recitation of “wherein an entirety of the bearing is spaced from the stepped transition of the spindle” to - - wherein an entirety of [[the]] a bearing is spaced from [[the]] a stepped transition of the spindle - - to establish antecedent basis. Claim 17 no longer recites a “bearing” and a “stepped transition”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 33 (lines 2-4), in the recitation of “the first mounting member of the planet carrier having a first plurality of spindle apertures and the second mounting member of the planet carrier having a second plurality of spindle apertures” it is unclear from the disclosure if the “corresponding aperture of the first mounting member” (claim 1, line 12) and the “corresponding aperture of the second mounting member” (claim 1, lines 14-15) are included in the “first plurality of spindle apertures” and the “second plurality of spindle apertures” recited in claim 33. The lack of clarity renders the claim indefinite.

Regarding Claim 34, in the recitation of “further comprising a plurality of bearings, each bearing supported on the respective spindle and supporting the respective planet gear, each bearing being spaced from a respective first portion of the respective spindle” it is unclear from the disclosure how claim 34 narrows the scope of the “plurality of bearings, each bearing supported on the respective spindle and supporting a respective planet gear, each bearing being spaced from a respective first portion of the respective spindle” recited in claim 1 (last clause). The lack of clarity renders the claim indefinite.

Regarding Claim 36 (lines 2-3), in the recitation of “the first mounting member has a first plurality of spindle apertures and the second mounting member has a second plurality of spindle apertures” it is unclear from the disclosure if the “first and second mounting members each including an aperture” (claim 8, lines 4-5) are included in the “first plurality of spindle apertures” and the “second plurality of spindle apertures” recited in claim 36. The lack of clarity renders the claim indefinite.

Response to Arguments
The Applicant's arguments filed January 24th, 2022 are in response to the Office Action mailed September 23rd, 2021 and the interview conducted on December 21st, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 1, 8 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. In conclusion, amended claims 1-2, 4-9, 11-15, 17-23, 26-32, 35 and 37-40 are allowed. See allowable subject matter set forth below.

Allowable Subject Matter
Claims ---1-2, 4-9, 11-15, 17-23, 26-32, 35 and 37-40 are allowed.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659





/J.J.T./Examiner, Art Unit 3659